Citation Nr: 0210640	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for residuals of a right 
great toe injury.  

(The issue of entitlement to service connection for a back 
disorder will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967 and from June 1974 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In February 2002, the veteran was afforded a videoconference 
hearing before the undersigned Board member sitting in 
Washington, D.C.  A transcript of that hearing has been 
associated with the claims folder.

The Board is undertaking additional development on the issue 
of service connection for a back condition pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.

2.  The veteran's current right great toe disorder began many 
years after his active service and was not caused by any 
incident of service.


CONCLUSION OF LAW

A right great toe disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service was aggravated therein.  
38 C.F.R. § 3.303(a).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  


Factual Background

The veteran's service medical records (SMRs) from his first 
period of active service in the Navy are devoid of complaints 
of, findings of, treatment for, or diagnoses of, a right 
great toe condition.  Specifically, his November 1967 
discharge examination report shows that his feet were 
clinically evaluated as normal.  

Additionally, the veteran's SMRs from his second period of 
active service in the Army are also devoid of complaints of, 
findings of, treatment for, or diagnoses of, a right great 
toe condition.  Specifically, his April 1979 hardship 
examination report shows that his feet were clinically 
evaluated as normal.

The report of medical history compiled by the veteran in 
conjunction with that examination reveals that he indicated 
that he did not experience foot trouble during service, and 
that he also indicated that he did not experience a bone 
deformity during service.  

The veteran did indicate that he manifested stomach, liver, 
or intestinal trouble.  

The SMRs from the veteran's second period of service also 
show that he was seen for gastroenteritis in July 1975.  In 
September 1975, he had a skin tag removed.  In November 1975, 
the veteran was given a profile.  No running or PT was 
permitted due to "gastritis, pancreatitis."  

In January 1976, the veteran was seen due to complaints of a 
sore throat.  

In April 1977, the veteran was given another profile, to run 
at his own pace, due to gastritis, pancreatitis.  

An April 1979 radiographic report of the veteran's chest 
revealed that "NAS" [no abnormality was seen].  

The evidence subsequent to service shows that the veteran has 
complained of pain in his right great toe.  The report of a 
November 1996 general VA examination reveals that examination 
of his feet showed no swelling and no deformity.  An October 
1999 VA clinical note shows that mild bony swelling of the 
veteran's big toe was noted, and that x-rays revealed 
arthritis of the right great toe.  

The veteran testified before the undersigned Member of the 
Board in February 2002.  In essence, the veteran testified 
that his right great toe was injured during a field exercise, 
when it was run over by the wheel of a vehicle.  The veteran 
testified that he was generally not allowed to go to sick 
call during service, and that he did not do so in this 
instance.  


Analysis

The service medical records do not indicate or otherwise 
suggest that the veteran had any right great toe disorder in 
service.  Although the veteran currently recollects that he 
was not permitted to go to sick call, review of his SMRs show 
that he was seen on several occasions for other disorders.  

The post service clinical data on file reveal that the 
veteran's arthritis of the right great toe was first 
clinically demonstrated in the late 1990's, many years after 
his service separation.  The first clinical indication of a 
right great toe disorder is consequently too remote in time 
from service to be attributed thereto on either a direct or 
presumptive basis.

Further, although the veteran relates a history of a right 
great toe injury during service, this medical history has not 
been adopted or enhanced by a medical examiner, and there is 
no competent medical evidence of record connecting a current 
right great toe disability to service.  

Here, the veteran's unsupported allegations of an 
interrelationship between his right great toe condition and 
his service amounts to no more than prohibitive speculation.  
See 38 C.F.R. § 3.102 (2001); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In sum, the weight of the evidence demonstrates that the 
veteran's right great toe condition was first manifested many 
years after his active service and was not caused by any 
incident of service.  As the preponderance of the evidence is 
clearly against the claim, the benefit of the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), by virtue of the rating decision, a 
statement of the case, and supplemental statement of the case 
issued during the pendency of this appeal, as well as the 
information provided in the October 1999 letter, the veteran 
was given notice of the information and medical evidence 
necessary to substantiate his claim.  

The Board notes that the veteran's claim was initially denied 
on the basis that it was not well grounded; however, he was 
provided with the additional requisite information and 
evidence in the August 2001 supplemental statement of the 
case.  Thus, the Board finds that no prejudice results to the 
veteran from the Board's adjudication of this issue on the 
merits, and that no further action on this question is 
necessary.   

Moreover, all evidence relevant to the claim of a right great 
toe condition identified by the veteran has been obtained and 
associated with the claims file.  The veteran's service 
medical records are on file and appear to be intact.  The 
veteran has testified in support of his claim at a February 
2002 hearing before the undersigned Member of the Board.  
Although the veteran testified that he is in receipt of 
social security disability benefits due to a back condition, 
he made no such claim with regard to his right great toe 
condition, and in fact, agreed with his representative that 
his right great toe was not implicated in that determination, 
and expressly stated that he was in receipt of disability 
benefits on the basis of his back disorder.  Thus, under the 
circumstances, the VA has satisfied its duty to notify and 
assist the veteran in this case and no further assistance to 
the veteran is required.  38 U.S.C.A. §§ 5103, 5103A.


ORDER

Service connection for a right great toe disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

